DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2017/0146800) in view of Park et al. (US 2020/0013225).
As to claim 1, Knight discloses a system for capturing a spatial orientation of a wearable device (capturing orientation of wearable display 22 of fig. 1), comprising: at least one capturing unit (sensor 26 of fig. 1), which is configured to: capture at least one first position parameter in relation to the wearable device (sensor 26 determine the orientation of wearable display 22 [0035]); and at least one processor (processor 32 of fig. 1), which is configured to determine a spatial orientation of the wearable device on the basis of the at least one first position parameter and the at least one second position parameter (Processor 32 is configured to interpret the information provided by sensors 26 and 28 to determine the orientation of wearable displays 22 and 24 [0042]), but does not explicitly disclose the capturing unit configured to capture at least one second position parameter in relation to a body part of a person on which the wearable device is arranged.
In the same field of endeavor, Park discloses a vehicle information output system, comprising a capturing unit (camera 710 of fig. 8) configured to capture at least one second position parameter in relation to a body part of a person (camera 710 may detect where a gaze of the driver is directed by tracking/tracing the gaze of the driver [0190], tracking gaze of the eyes) on which a wearable device is arranged (glasses 730 of fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight and the teachings of Park, such that the capturing unit would also capture at least one second position parameter in relation to a body part of a person on which a wearable device is arranged as disclosed by Park, with motivation to provide operator of a vehicle with additional information (Park, [0006 – 0011]).
As to claim 3 (dependent on 1), Knight discloses the system, wherein the system is designed to capture the spatial orientation of the wearable device in relation to a passenger compartment of a vehicle (flight deck as shown in fig. 5).
As to claim 4 (dependent on 1), Knight discloses the system, wherein the system is designed to provide an augmented reality function for the wearable device based on the determined spatial orientation of the wearable device (visor 40 is transparent and image 44 appears to be overlaid on top of the aircrew member's view of everything falling within his or her sight line [0048]).
As to claim 5 (dependent on 1), Knight discloses the system, wherein the at least one capturing unit comprises a camera (sensors 26 and 28 may comprise video cameras mounted in a flight deck and positioned/configured to monitor the movements of wearable displays 22 and 24 [0034]).
As to claim 6 (dependent on 5), Knight discloses the system, wherein the camera is a passenger compartment camera and/or an infrared camera (sensors 26 and 28 may comprise video cameras mounted in a flight deck and positioned/configured to monitor the movements of wearable displays 22 and 24 [0034]).
As to claim 7 (dependent on 1) A vehicle comprising the system according to claim 1 (flight deck as shown in fig. 5, a prat of an aircraft [0039]).
As to claim 8 (dependent on 1), Knight discloses an assistance system, comprising: the system according to claim 1 (system of fig. 1), and the wearable device (wearable display 22 of fig. 1).
As to claim 9 (dependent on 8), Knight discloses the assistance system, wherein the wearable device is a pair of glasses (pair of goggles 50 of fig. 3 used as visor [0049]).
As to claim 10 (dependent on 9), Knight discloses the assistance system, wherein the pair of glasses is a pair of augmented reality glasses (visor 40 (and corresponding pair of goggles 50 of fig. 3 ) is transparent and image 44 appears to be overlaid on top of the aircrew member's view of everything falling within his or her sight line [0048]).
As to claim 11, Knight discloses a method for capturing a spatial orientation of a wearable device (capturing orientation of wearable display 22 of fig. 1), comprising: capturing at least one first position parameter in relation to the wearable device (sensor 26 determine the orientation of wearable display 22 [0035]); and determining (using processor 32 of fig. 1) a spatial orientation of the wearable device on the basis of the at least one first position parameter and the at least one second position parameter (processor 32 is configured to interpret the information provided by sensors 26 and 28 to determine the orientation of wearable displays 22 and 24 [0042]), but fails to disclose the method further comprising: capturing at least one second position parameter in relation to a body part of a person on which the wearable device is arranged.
In the same field of endeavor, Park discloses a vehicle information output method, wherein a capturing unit (camera 710 of fig. 8) is configured to capture at least one second position parameter in relation to a body part of a person (camera 710 may detect where a gaze of the driver is directed by tracking/tracing the gaze of the driver [0190], tracking gaze of the eyes) on which a wearable device is arranged (glasses 730 of fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight and the teachings of Park, such that the capturing unit would also capture at least one second position parameter in relation to a body part of a person on which a wearable device is arranged as disclosed by Park, with motivation to provide operator of a vehicle with additional information (Park, [0006 – 0011]).
As to claim 12, A computer product comprising a non-transitory computer readable medium having stored thereon program code (capturing orientation of wearable display 22 of fig. 1) which, when executed via one or more processors, carries out the acts of: capturing at least one first position parameter in relation to the wearable device (sensor 26 determine the orientation of wearable display 22 [0035]); and determining (using processor 32 of fig. 1) a spatial orientation of the wearable device on the basis of the at least one first position parameter and the at least one second position parameter (processor 32 is configured to interpret the information provided by sensors 26 and 28 to determine the orientation of wearable displays 22 and 24 [0042]), but fails to disclose capturing at least one second position parameter in relation to a body part of a person on which the wearable device is arranged.
In the same field of endeavor, Park discloses a vehicle information output system, wherein a capturing unit (camera 710 of fig. 8) is configured to capture at least one second position parameter in relation to a body part of a person (camera 710 may detect where a gaze of the driver is directed by tracking/tracing the gaze of the driver [0190], tracking gaze of the eyes) on which a wearable device is arranged (glasses 730 of fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight and the teachings of Park, such that the capturing unit would also capture at least one second position parameter in relation to a body part of a person on which a wearable device is arranged as disclosed by Park, with motivation to provide operator of a vehicle with additional information (Park, [0006 – 0011]).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Park and Watanabe (US 2018/0342078).
As to claim 2 (dependent on 1), Knight discloses the system, but fails to disclose that the system further comprising: a learning unit, which is configured to carry out deep learning on the basis of captured data from the at least one capturing unit.
In the same field of endeavor, Watanabe discloses a system comprising a learning unit (detection unit 240), which is configured to carry out deep learning (detection unit uses deep learning [0070]) on the basis of captured data from the at least one capturing unit (data from imaging device 10 of fig. 1 [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knight in view of Park and the teachings of Watanabe, such that the deep learning was carried out on the basis of captured data as disclosed by Watanabe, with motivation to improve detection without needing to set feature in advance (Watanabe, [0054], [0070].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623